PCIJ_AB_48_EasternGreenland_DNK_NOR_1932-08-02_ORD_01_JO-TL_00_EN.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE 1932.

Le 2 août.
Rôle général
nos 52 et 53.

 

STATUT JURIDIQUE DU TERRITOIRE
DU SUD-EST DU GROËNLAND

 

 

ORDONNANCE DU 2 AOÛT 1932
XXVm SESSION

1932

XXVth SESSION
ORDER OF AUGUST 2nd, 1932

 

 

PERMANENT COURT OF INTERNATIONAL JUSTICE 1932.
August 2nd.
General list:

Nos. 52 and 53.

 

LEGAL STATUS
OF THE SOUTH-EASTERN TERRITORY
OF GREENLAND
268

PERMANENT COURT OF INTERNATIONAL JUSTICE

 

ORDER MADE ON AUGUST and, 1932.

TWENTY-FIFTH SESSION.

August 2nd, 1932.

CASE CONCERNING THE LEGAL STATUS
: OF THE SOUTH-EASTERN TERRITORY

OF GREENLAND

MM. Apatci, President; GUERRERO, Vice-President ;

Before :
Baron ROLIN-JAEQUEMYNS, Count RosTWwoROWSKI,
MM. FROMAGEOT, DE BUSTAMANTE, ALTAMIRA, ANZI-
LOTTI, Urrutia, Sir CECIL Hurst, MM. SCHÜCKING,
NEGULESCO, Jhr. van Eysinca, M. Wane, Judges;
MM. Voct and ZAHLE, Judges ad hoc.
The Court,

composed as above,
after deliberation,

Delivers the following Order:

Having regard to Articles 40 and 48 of the Statute of the

Court ;

Having regard to Articles 32, 33, 34, 35 and 39 of the
Rules of Court ;

Whereas, by a letter dated July 18th, 1932, the Norwegian
Chargé d’affaires at The Hague transmitted an application
to the Registrar of the Court, together with a request for
interim measures of protection, instituting proceedings against
the Danish Government in regard to the legal status of
certain parts of South-Eastern territory of Greenland ;

4

1932.
August 2nd.
General list:

“Nos. 52 and 53.
SOUTH-EASTERN TERRITORY OF GREENLAND 269

Whereas the application, which bears the same date, is
signed by the said Chargé d’affaires ;

Whereas the latter informed the Registrar that he possessed
full powers as Agent of the Norwegian Government before
the Court in the case in question ;

Whereas the application mentions the address selected by
the Norwegian Government at the seat of the Court for all
notices and communications relating to the case;

Whereas the application states the subject of the dispute
and the facts which have given rise to it, and indicates the
claim ;

Whereas, in consequence, the said application fulfils the
formal requirements of the Statute and Rules of the Court;

Whereas the application cites the declarations’ whereby
Norway and Denmark have acceded to the optional clause
referred to in Article 36, paragraph 2, of the Court’s Statute,
regarding the acceptance of the compulsory jurisdiction of
the Court ;

Whereas, according to the application, the subject of the
dispute is the situation arising from the fact that by the
Royal Decree of July rath, 1932, the Royal Norwegian Govern-
ment has placed the South-Eastern territory of Greenland,
between latitudes 63° 40’ and 60° 30’ North, under the sover-
eignty of Norway;

Whereas, on the other hand, by a letter dated July 18th,
1932, the Minister of Denmark at The Hague transmitted an
. application to the Registrar of the Court, instituting proceed-
ings against the Norwegian Government in regard to the
legal status of certain parts of South-Eastern Greenland ;

Whereas the application, which bears the same date, is
signed by the said Minister ;

Whereas, according to the application, the Danish Govern-

ment intends to make a subsequent communication to the
Court with regard to the appointment of its Agent ;
_ Whereas, by letter of July 25th, 1932, from the Danish
Minister at The Hague, the Court was informed of the appoint-
ment of MM. de Scavenius and K. Steglich-Petersen as the
Danish Government’s Agents with the Court for the suit in
question ;
SOUTH-EASTERN TERRITORY OF GREENLAND 270

Whereas the Danish Government’s application contains
the address selected by that Government at the seat of the
Court for all notices and communications relating to the case;

Whereas the application states the subject of the dispute
and the facts which have given rise to it, and indicates’ the
claim ;

Whereas, in consequence, the said application fulfils the
formal requirements of the Statute and Rules of Court ;

Whereas the Danish Government’s application cites the
declarations whereby Denmark and Norway have accéded to
the optional clause of Article 36, paragraph 2, of the Statute
of the Court ;

Whereas, according to the Danish application, the subject
of the dispute is the fact that in a Royal Proclamation dated
July. rath, 1032, the Norwegian Government announced that
it had proceeded to occupy the territory on the Eastern
coast of Greenland, situated between latitudes 63° 40’ and
60° 30’ North;

Whereas it follows that both the Norwegian and Danish
applications are directed to the same object ;

Whereas the situation with which the Court has to deal
closely approximates, so far as concerns the procedure, to that
which would arise if a special agreement had been submitted
to it by the two Governments, parties to the dispute, indic-
ating the subject of the dispute and the differing claims
of the Parties;

Whereas, in any case, the two applications should be joined
and the two applicant Governments held to be simultaneously
in the position of Applicant and Respondent ;

Whereas, by a letter to the Registrar of the Court dated
July .22nd, 1932, the Danish Minister at The Hague has
suggested, on behalf of his Government, that the Court should
fix the time-limits for the proceedings instituted by the applica-
tion of July 18th, 1932, independently of the time-limits
fixed for the proceedings instituted by the application of
July rzth, 1931, so that the Danish Government would not
have to submit its Case in the new suit before the conclusion
of the written proceedings in the suit now in progress;
SOUTH-EASTERN TERRITORY OF GREENLAND 271

Whereas, by a letter dated July 26th, 1932, the Agent of
the Norwegian Government has made an identical suggestion ;

Whereas, accordingly, having regard to the provisions of
Article 32 of the Rules, the suit concerning the legal status of
certain parts of South-Eastern Greenland brought on July 18th,
1932, should not, at least for the time being, be joined to
the suit concerning the legal status of certain parts of Eastern
Greenland brought on July 11th, 1931;

Whereas, in their. concordant letters of July 22nd and 26th,
1932, the Agents of the Parties have expressed the hope that,
in fixing the time-limits, the Court will bear in mind that the
main question in issue has already been dealt with in the
suit brought by the application of July rith, 1931, a fact
which may enable the two Parties to complete the exchange
of their documents of the written proceedings in a fairly short
space of time;

Whereas the Parties have not made to the Court any joint
proposal, under Article 32 of the Rules, regarding the number
of written documents to be filed by each Party and the dura-
tion of the time-limits to be fixed for their submission ;

Whereas, however, in the circumstances indicated above,
the possibility that the Parties may subsequently desire to
waive their right to submit written replies and rejoinders must
be reckoned with;

Whereas the two applications have formed the subject of
the communications prescribed by Article 4o of the Statute
and Article 36 of the Rules,

THE COURT

(I) joins the two suits concerning the legal status of certain
parts of South-Eastern Greenland brought on July 18th, 1932,
by the Norwegian Government and by the Danish Government
respectively ;

(2) fixes as follows the time-limits for the written proceedings
in the case before it:

for the filing of a Case by each of the Parties, February rst,
1933 ;

for the filing of a Counter-Case by each of the Parties,
March 15th, 1933;
SOUTH-EASTERN TERRITORY OF GREENLAND 272

(3) will, if necessary, subsequently fix the time-limits for the
submission of Replies and Rejoinders, if any.

Done in French and in English, the French text being
authoritative, at the Peace Palace, The Hague, this second
day of August, one thousand nine hundred and_ thirty-two,
in three copies, one of which shall be placed in the archives
of the Court and the others delivered to the Agents of the
Royal Norwegian Government and of the Royal Danish Govern-
ment respectively.

(Signed) M. ADATCI,
President of the Court.

(Signed) À. HAMMARSKJOLD,
‘Registrar of the Court.
